     Case 1:18-cv-00808-NONE-EPG Document 63 Filed 04/21/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN ALLEN,                                   Case No. 1:18-cv-00808-NONE-EPG (PC)

12                        Plaintiff,
                                                     ORDER SETTING TELEPHONIC PRE-
13           v.                                      SETTLEMENT CONFERENCE AND
                                                     SETTLEMENT CONFERENCE
14    LOPEZ, et al.,                                 PROCEDURES

15                        Defendants.
16

17          This matter is set for a settlement conference before the undersigned on June 22, 2021, at

18   10:00 a.m. (Doc. 62.) The Court herein sets a telephonic pre-settlement conference and

19   conference-related procedures.

20          Accordingly, the Court ORDERS:

21          1. The Court SETS a telephonic pre-settlement conference for June 16, 2021, at 4:00

22                p.m. before the undersigned to discuss whether the settlement conference will be

23                productive. Counsel shall dial 1-888-557-8511 and enter access code 6208204# for the

24                telephonic conference.

25          2. The settlement conference on June 22, 2021, will be conducted over Zoom. Prior to

26                the conference, counsel shall contact the undersigned’s courtroom deputy at

27                wkusamura@caed.uscourts.gov for the Zoom videoconference connection

28                information. The Court will issue a writ of habeas corpus ad testificandum to allow
     Case 1:18-cv-00808-NONE-EPG Document 63 Filed 04/21/21 Page 2 of 3


 1            for Plaintiff’s participation, as appropriate.

 2         3. Each party or a representative with full authority to negotiate and enter into a binding

 3            settlement agreement shall participate in the conference. The failure of any counsel,

 4            party, or authorized person subject to this order to participate in the conference may

 5            result in the imposition of sanctions.

 6         4. Consideration of settlement is a serious matter that requires thorough preparation prior

 7            to the settlement conference. Participants in the conference must be prepared to

 8            discuss the claims, defenses, and damages.

 9         5. The parties shall engage in informal settlement negotiations as follows:
10            No later than May 11, 2021, Plaintiff shall submit to Defendants an itemization of
11            damages and a meaningful settlement demand, including a brief explanation of why
12            such settlement is appropriate.
13
              No later than May 25, 2021, Defendants shall respond with an acceptance of
14
              Plaintiff’s offer or a meaningful counteroffer, including a brief explanation of why
15
              such settlement is appropriate.
16
              If settlement is achieved, the parties shall file a Notice of Settlement as required by
17
              Local Rule 160.
18

19         6. If settlement is not achieved informally, the parties shall submit confidential
20            settlement conference statements no later than June 8, 2021. The parties shall email

21            their statements to skoorders@caed.uscourts.gov.

22            Once the parties have submitted their statements, they shall file a “Notice of
23            Submission of Confidential Settlement Conference Statement” with the court. The
24            confidential settlement conference statements themselves should not be filed with the
25            court nor served on the opposing party.
26
           7. The confidential settlement conference statements should be no longer than 5 pages in
27
              length and include:
28

                                                       2
     Case 1:18-cv-00808-NONE-EPG Document 63 Filed 04/21/21 Page 3 of 3


 1            a. A brief summary of the facts of the case;

 2            b. A brief summary of the claims and defenses of the case, i.e., the statutory,

 3               constitutional, or other grounds upon which the claims are founded;

 4            c. A forthright discussion of the strengths and weaknesses of the case and an

 5               evaluation of the likelihood of prevailing on the claims or defenses, from the

 6               party’s perspective, and a description of the major issues in dispute;

 7            d. An estimate of the party’s expected costs and time to be expended for further

 8               discovery, pretrial matters, and trial;

 9            e. A summary of past settlement discussions, including the informal settlement
10               negotiations required above; a statement of the party’s current position on

11               settlement, including the amount the party would offer and accept to settle (in

12               specific dollar amounts); and a statement of the party’s expectations for settlement

13               discussions;

14            f. A list of the individuals who will be attending the conference on the party’s behalf,

15               including names and, if appropriate, titles; and,

16            g. If a party intends to discuss the settlement of any other actions or claims not raised

17               in this suit, a brief description of each action or claim, including case number(s), as

18               applicable.

19
     IT IS SO ORDERED.
20

21   Dated:   April 20, 2021                                    /s/   Sheila K. Oberto             .
                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

                                                     3
